Exhibit 10.1

COOPERATION AGREEMENT

This Cooperation Agreement (this “Agreement”), effective as of April 30, 2019
(the “Effective Date”), is entered into by and among Arlo Technologies, Inc., a
Delaware corporation (the “Company” or “Arlo”), and certain holders of shares of
Arlo’s common stock, par value $0.001 per share (the “Common Stock”), included
as signatories hereto (each, a “VIEX Party” and collectively, the “VIEX
Parties”). Arlo and the VIEX Parties are collectively referred to herein as the
“Parties,” and each, a “Party.”

WHEREAS, the VIEX Parties beneficially own 7,180,919 shares of the Common Stock
as of the Effective Date;

WHEREAS, by letter dated March 25, 2019 (the “Stockholder Inspection Demand”),
the VIEX Parties made a demand to inspect and to copy or extract certain
stockholder list materials of the Company pursuant to Section 220 of the
Delaware General Corporation Law (the “DGCL”); and

WHEREAS, Arlo has reached an agreement with the VIEX Parties with respect to
certain matters, including, among others, adding a new independent director to
Arlo’s Board of Directors (the “Board”) and the VIEX Parties’ withdrawal of the
Stockholder Inspection Demand, as provided in this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

1. Board Composition; Strategic Review Committee.

(a) Board Matters. Following the execution of this Agreement, the Board shall
increase the size of the Board from six (6) to seven (7) directors. The Board
shall appoint within five (5) business days from the date hereof (the date of
effectiveness of such appointment, the “Appointment Date”), Amy Rothstein to the
Board to fill the vacancy created as a result of such expansion, subject to the
approval of the Company, with such approval not to be unreasonably withheld
(such director together with any Replacement (as defined below), as applicable,
the “New Director”). The New Director shall be appointed to the Board as a
Class II director, with a term expiring at the Company’s 2020 Annual Meeting of
Stockholders (the “2020 Annual Meeting”). The Company is not aware of any
information at this time that would disqualify the proposed director candidate
identified by the VIEX Parties prior to the date hereof from service as a
director.

(b) Board Size. The authorized size of the Board shall be fixed at seven
directors, from the Effective Date until the day prior to the 2020 Annual
Meeting; provided, however, that a majority of the members of the Board then in
office shall have the power to adjust the authorized size of the Board if VIEX
approves of such proposed adjustment.

(c) Independence. The New Director shall be “independent” as defined by
Section 303A.02 of the New York Stock Exchange’s Listed Company Manual (the
“NYSE Manual”) and shall not be an Affiliate of the VIEX Parties. In connection
with the

 

1



--------------------------------------------------------------------------------

foregoing, and as a condition to the New Director’s appointment to the Board,
the New Director shall provide to Arlo information required to be disclosed by
directors or director candidates in proxy statements or other filings under
applicable law or stock exchange regulations, information in connection with
assessing eligibility, independence and other criteria applicable to directors
or satisfying compliance and legal obligations, and a fully completed copy of
Arlo’s director candidate questionnaire and other reasonable and customary
director onboarding documentation, and shall consent to appropriate background
checks comparable to those undergone by other non-management directors of Arlo.

(d) Non-Employee Director Compensation. The Company agrees that from the
Effective Date until the Termination Date, (i) each new non-employee director
appointed or elected to the Board, including the New Director, shall be granted
a nonqualified stock option to purchase 10,000 shares of Common Stock (the “New
Director Options”), (ii) no other equity awards shall be issued to non-employee
directors of the Company, and (iii) cash retainers paid to non-employee
directors for service as a director of the Company as currently contemplated by
the Company’s current policy for non-employee director compensation shall be
reduced by 20%. The New Director Options will vest in a series of three equal
annual installments after the date of grant, subject to the New Director
continuing to be a service provider on each such vesting date.

(e) Board Policies and Procedures. Each Party acknowledges that the New
Director, upon appointment to the Board, shall be entitled to the same director
benefits as other members of the Board and governed by all of the same policies,
processes, procedures, codes, rules, standards and guidelines applicable to
members of the Board, including, but not limited to, Arlo’s Corporate Governance
Guidelines, Anti-Corruption Policy, Code of Business Ethics and Conflict of
Interest Policy, Insider Trading Compliance Program and any other policies on
stock ownership, public disclosures and confidentiality that are in effect on
the Effective Date or adopted thereafter (collectively, the “Company Policies”),
and shall be required to strictly adhere to Arlo’s policies on confidentiality
imposed on all members of the Board.

(f) Formation of Strategic Review Committee. The Company agrees to promptly form
a Board committee of three (3) members to evaluate and oversee a strategic
review process and make recommendations with respect thereto to the Board (the
“Strategic Review Committee”); and, the membership of the Strategic Review
Committee shall include the New Director. The Company further agrees that it
will engage a financial advisor in connection with the strategic review process
and publicly announce the retention of such financial advisor within 5 days of
the Effective Date.

(g) Replacement Rights. If, from the Effective Date until the expiration of the
Standstill Period (as defined below), the New Director is unable or unwilling to
serve as an independent director for any reason, and the VIEX Parties continue
to beneficially own at least 3% of the outstanding Common Stock, the VIEX
Parties shall identify a replacement female director (a “Replacement”) with
relevant financial and business experience, who qualifies as “independent” as
defined by the NYSE Manual, the rules and regulations of the Securities and
Exchange Commission (the “SEC”) and who is not an

 

2



--------------------------------------------------------------------------------

officer, director, employee or Affiliate (as defined below) of any VIEX Party
and who does not receive compensation from the VIEX Parties, and such
Replacement shall be expeditiously appointed to the Board subject to the
approval (not to be unreasonably withheld) by the Board’s Nominating and
Corporate Governance, after exercising its good faith customary due diligence
process and fiduciary duties (and who satisfies the Company Policies applicable
to all directors). Any Replacement appointed to the Board in accordance with
this Section shall be appointed to any applicable committees of the Board of
which the replaced former director was a member immediately prior to such
director’s resignation or removal. The VIEX Parties shall immediately notify the
Company if the VIEX Parties’ beneficial ownership drops below 3% of the Common
Stock.

2. Voting. From the Effective Date until the Termination Date (as defined below)
(the “Standstill Period”), each of the VIEX Parties agrees that it will appear
in person or by proxy at each annual or special meeting of stockholders of Arlo
(including any adjournment, postponement, rescheduling or continuation thereof),
whether such meeting is held at a physical location or virtually by means of
remote communications, and vote (or execute a consent with respect to) all
shares of Common Stock beneficially owned by such VIEX Party in accordance with
the Board’s recommendations with respect to (a) each election of directors and
any removal of directors (other than the removal of the New Director) and
(b) any other proposal to be submitted to the stockholders of the Company by
either the Company or any stockholders of the Company; provided, however, that
in the event that both Institutional Shareholder Services Inc. (“ISS”) and Glass
Lewis & Co., LLC (“Glass Lewis”) recommend otherwise with respect to any
proposal submitted by the Company or any of its stockholders (other than
proposals relating to the election or removal of directors), each of the VIEX
Parties will be permitted to vote in accordance with the ISS and Glass Lewis
recommendations; provided, further, that each of the VIEX Parties shall be
permitted to vote in its discretion on any proposal of the Company in respect of
any Extraordinary Transaction (as defined below).

3. Withdrawal of Section 220 Inspection Demand. Effective as of the Appointment
Date, the VIEX Parties irrevocably withdraw the Stockholder Inspection Demand,
and agree not to deliver to the Company or any Representative thereof any
stockholder inspection demands during the Standstill Period, whether pursuant to
Section 220 of the DGCL, any other statutory right or otherwise.

4. Mutual Non-Disparagement.

(a) Subject to Section 6, each VIEX Party agrees that, during the Standstill
Period, neither it nor any of its Representatives (as defined below) shall, and
it shall cause each of its Representatives not to, directly or indirectly, in
any capacity or manner, (i) make, express, transmit, speak, write, verbalize or
otherwise communicate in any way (or cause, further, assist, solicit, encourage,
support or participate in any of the foregoing), any remark, comment, message,
information, declaration, communication or other statement of any kind, whether
verbal, in writing, electronically transferred or otherwise, that might
reasonably be construed to be disparaging toward Arlo or any of its
Representatives, or (ii) cause any tortious interference with the contracts and
relationships of Arlo or any of its Representatives.

 

3



--------------------------------------------------------------------------------

(b) Arlo hereby agrees that, during the Standstill Period, neither it nor any of
its Representatives shall, and it shall cause each of its Representatives not
to, directly or indirectly, in any capacity or manner, (i) make, express,
transmit, speak, write, verbalize or otherwise communicate in any way (or cause,
further, assist, solicit, encourage, support or participate in any of the
foregoing), any remark, comment, message, information, declaration,
communication or other statement of any kind, whether verbal, in writing,
electronically transferred or otherwise, that might reasonably be construed to
be disparaging toward any VIEX Party or its Representatives or (ii) cause any
tortious interference with the contracts and relationships of any VIEX Party or
its Representatives.

(c) Notwithstanding the foregoing, nothing in this Section 4 or elsewhere in
this Agreement shall prohibit any Party from making any statement or disclosure
required under the federal securities laws or other applicable laws (including
to comply with any subpoena or other legal process from any governmental or
regulatory authority with competent jurisdiction over the relevant Party hereto)
or stock exchange regulations; provided, however, that, unless prohibited under
applicable law, such Party must provide written notice to the other Party at
least one (1) business day prior to making any such statement or disclosure
required under the federal securities laws or other applicable laws or stock
exchange regulations that would otherwise be prohibited by the provisions of
this Section 4, and reasonably consider any comments of such other Party.

(d) The limitations set forth in Section 4(a) and 4(b) shall not prevent any
Party from responding to any public statement made by the other Party of the
nature described in Section 4(a) and 4(b) if such statement by the other Party
was made in breach of this Agreement.

5. No Litigation.

(a) The VIEX Parties covenant and agree that, during the Standstill Period, they
shall not, and shall not permit any of their Representatives to, alone or in
concert with others, knowingly encourage or pursue, or knowingly support or
assist any other person to threaten, initiate or pursue, any lawsuit, claim or
proceeding before any court or governmental, administrative or regulatory body
(collectively, “Legal Proceeding”) against Arlo or any of its Representatives,
in each case based on claims arising out of any facts known by the VIEX Parties
or any of their respective Representatives as of the Effective Date; provided,
however that the foregoing shall not prevent the VIEX Parties or any of their
respective Representatives from initiating any Legal Proceeding solely to remedy
a breach of or to enforce this Agreement, making counterclaims with respect to
any Legal Proceeding initiated by, or on behalf of, Arlo against a VIEX Party,
or responding to oral questions, interrogatories, requests for information or
documents, subpoenas, civil investigative demands or similar processes (a “Legal
Requirement”) in connection with any Legal Proceeding if such Legal Proceeding
has not been initiated by, or on behalf of, the VIEX Parties or any of their
Representatives; provided, further, that in the event that any of the VIEX
Parties or any of their Representatives receives such Legal Requirement, the
VIEX Parties shall, unless prohibited by applicable law, give prompt written
notice of such Legal Requirement to Arlo.

 

4



--------------------------------------------------------------------------------

(b) Arlo covenants and agrees that, during the Standstill Period, it shall not,
and shall not permit any of its Representatives to, alone or in concert with
others, knowingly encourage or pursue, or knowingly support or assist any other
person to threaten, initiate or pursue, any Legal Proceedings against any of the
VIEX Parties or any of their respective Representatives in each case based on
claims arising out of any facts known by Arlo or any of its Representatives as
of the Effective Date; provided, however, that the foregoing shall not prevent
Arlo or any of its Representatives from initiating any Legal Proceeding solely
to remedy a breach of or to enforce this Agreement, making counterclaims with
respect to any Legal Proceeding initiated by, or on behalf of, the VIEX Parties
against Arlo or any of its Representatives, or responding to a Legal Requirement
in connection with any Legal Proceeding if such Legal Proceeding has not been
initiated by, or on behalf of, Arlo or any of its Representatives; provided,
further, that in the event Arlo or any of its Representatives receives such
Legal Requirement, Arlo shall, unless prohibited by applicable law, give prompt
written notice of such Legal Requirement to the VIEX Parties.

6. Standstill.

(a) During the Standstill Period, each VIEX Party shall not, and shall cause its
Representatives not to, directly or indirectly (in each case, except as
expressly permitted by this Agreement):

(i) make any announcement or proposal with respect to, or offer, seek, propose
or indicate an interest in, (A) any form of business combination or acquisition
or other transaction relating to a material amount of assets or securities of
Arlo or any of its subsidiaries, (B) any form of restructuring, recapitalization
or similar transaction with respect to Arlo or any of its subsidiaries or
(C) any form of tender or exchange offer for shares of Common Stock, whether or
not such transaction involves a Change of Control (as defined below) of Arlo; it
being understood that the foregoing shall not prohibit the VIEX Parties or their
Affiliates from acquiring Common Stock within the limitations set forth in
Section 6(a)(iii);

(ii) engage in any solicitation of proxies or written consents to vote any
voting securities of Arlo, or conduct any type of binding or nonbinding
referendum with respect to any voting securities of Arlo, or assist or
participate in any other way, directly or indirectly, in any solicitation of
proxies (or written consents) with respect to, or from the holders of, any
voting securities of Arlo, or otherwise become a “participant” in a
“solicitation,” as such terms are defined in Instruction 3 of Item 4 of Schedule
14A and Rule 14a-1 of Regulation 14A, respectively, under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), to vote any securities of
Arlo (including by initiating, encouraging or participating in any “withhold” or
similar campaign);

(iii) purchase or otherwise acquire, or offer, seek, propose or agree to
acquire, ownership (including beneficial ownership) of any securities of Arlo
that would result in the VIEX Parties and their Affiliates, in the aggregate,
beneficially owning more than 14.9% of the outstanding shares of Common Stock;

 

5



--------------------------------------------------------------------------------

(iv) seek to advise, encourage or influence any person with respect to the
voting of (or execution of a written consent in respect of) or disposition of
any securities of Arlo;

(v) sell, offer or agree to sell directly or indirectly, through swap or hedging
transactions or otherwise, the securities of Arlo or any rights decoupled from
the underlying securities held by any of the VIEX Parties to any person not
(A) a party to this Agreement, (B) a member of the Board, (C) an officer of
Arlo, or (D) an Affiliate of any Party (any person not set forth in clauses
(A) through (D) shall be referred to as a “Third Party”) that would knowingly
(after due inquiry in connection with a private, non-open market transaction)
result in such Third Party, together with its Affiliates, owning, controlling or
otherwise having any, beneficial or other ownership interest representing in the
aggregate in excess of five percent (5.0%) of the shares of Common Stock
outstanding at such time;

(vi) take any action in support of or, other than through non-public
communications directly to the Board, make any proposal, statement or request
that (A) seeks to advise, control, change, or influence the Board or management
of the Company, including any plans or proposals to change the voting standard
with respect to director elections, number or term of directors or to fill any
vacancies on the Board, except as set forth in this Agreement, (B) seeks any
material change in, or criticizes, the capitalization, stock repurchase programs
and practices or dividend policy of Arlo, (C) seeks any other material change
in, or criticizes, Arlo’s management, business or corporate structure, (D) seeks
to have Arlo waive or make amendments or modifications to Arlo’s Amended and
Restated Bylaws (as amended, the “Bylaws”), or other actions that may impede or
facilitate the acquisition of control of Arlo by any person, (E) causes a class
of securities of Arlo to be delisted from, or to cease to be authorized to be
quoted on, any securities exchange, or (F) causes a class of securities of Arlo
to become eligible for termination of registration pursuant to Section 12(g)(4)
of the Exchange Act;

(vii) communicate with stockholders of Arlo or others pursuant to Rule
14a-1(l)(2)(iv) under the Exchange Act;

(viii) engage in any course of conduct with the purpose of causing stockholders
of Arlo to vote contrary to the recommendation of the Board on any matter
presented to Arlo’s stockholders for their vote at any meeting of Arlo’s
stockholders or by written consent;

(ix) act, including by making public announcements or speaking to reporters or
members of the media (whether “on the record” or on “background” or “off the
record”), to seek to influence Arlo’s stockholders, management or the Board with
respect to Arlo’s policies, operations, balance sheet, capital allocation,
marketing approach, business configuration, Extraordinary Transactions or
strategy or to obtain representation on the Board or seek the removal of any
director in any manner, except as expressly permitted by this Agreement;

 

6



--------------------------------------------------------------------------------

(x) call or seek to call, or request the call of, alone or in concert with
others, any meeting of stockholders, whether or not such a meeting is permitted
by the Bylaws, including a “town hall meeting”;

(xi) deposit any shares of Common Stock in any voting trust or subject any
shares of Common Stock to any arrangement or agreement with respect to the
voting of any shares of Common Stock (other than any such voting trust,
arrangement or agreement solely among the VIEX Parties that is otherwise in
accordance with this Agreement);

(xii) seek, or encourage or advise any person, to submit nominations in
furtherance of a “contested solicitation” for the election or removal of
directors with respect to Arlo or seek, encourage or take any other action with
respect to the election or removal of any directors;

(xiii) form, join or in any other way participate in any “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to the Common
Stock; provided, however, that nothing herein shall limit the ability of an
Affiliate of a VIEX Party to join the “group” following the execution of this
Agreement, so long as any such Affiliate agrees in writing to be subject to, and
bound by, the terms and conditions of this Agreement and, if required under the
Exchange Act, files a Schedule 13D or an amendment thereof, as applicable,
within two (2) business days after disclosing that the VIEX Party has formed a
group with such Affiliate;

(xiv) make any request or submit any proposal to amend or waive the terms of
this Section 6 other than through non-public communications with Arlo that would
not be reasonably likely to trigger public disclosure obligations for any Party;
or

(xv) enter into any discussions, negotiations, agreements or understandings with
any person with respect to any action the VIEX Parties are prohibited from
taking pursuant to this Section 6, or advise, assist, knowingly encourage or
seek to persuade any person to take any action or make any statement with
respect to any such action, or otherwise take or cause any action or make any
statement inconsistent with any of the foregoing.

Notwithstanding anything to the contrary contained in this Agreement, the VIEX
Parties shall not be prohibited or restricted from: (A) communicating privately
with the Board or any officer or director of Arlo, in the manner set forth for
communicating with the Company in the Company Policies applicable to all
stockholders, regarding any matter, so long as such communications are not
intended to, and would not reasonably be expected to, require any public
disclosure of such communications by any of the VIEX Parties or their respective
Affiliates, Arlo or its Affiliates or any Third Party, subject in any case to
any confidentiality obligations to Arlo of any such director or officer and
applicable law, rules or regulations; (B) taking any action necessary to comply
with any law, rule or regulation or any action required by any governmental or
regulatory authority or

 

7



--------------------------------------------------------------------------------

stock exchange that has, or may have, jurisdiction over any VIEX Party or its
Affiliates, provided that a breach by the VIEX Parties of this Agreement is not
the cause of the applicable requirement; (C) privately communicating to any of
their potential investors or investors factual information regarding Arlo,
provided such communications are subject to reasonable confidentiality
obligations and are not otherwise reasonably expected to be publicly disclosed;
or (D) disclosing its bona fide voting intention on any Extraordinary
Transaction pursuant to Rule 14a-1(l)(2)(iv) under the Exchange Act.

(b) The provisions of this Section 6 shall not limit in any respect the actions
of any director of Arlo in his or her capacity as such, recognizing that such
actions are subject to such director’s fiduciary duties to Arlo and its
stockholders and the Company Policies (it being understood and agreed that
neither the VIEX Parties nor any of their Affiliates shall seek to do indirectly
through the New Director anything that would be prohibited if done by any of the
VIEX Parties or their Affiliates). The provisions of this Section 6 shall also
not prevent the VIEX Parties from freely voting their shares Common Stock
(except as otherwise provided in Section 2 hereto).

(c) The VIEX Parties and the Company agree that, other than as restricted by the
terms of this Agreement, the VIEX Parties shall conduct themselves as, and be
treated as, any other stockholder, with similar stockholder rights and access to
management and the Board. The VIEX Parties shall not have or claim any
information rights beyond those afforded to all other stockholders and
acknowledge the Company’s Regulation FD obligations pursuant to the Exchange
Act.

(d) At any time the VIEX Parties cease to have a Schedule 13D filed with the SEC
and during the Standstill Period, upon reasonable written notice from Arlo
pursuant to Section 17 hereof, the VIEX Parties shall promptly provide Arlo with
information regarding the amount of the securities of Arlo (a) beneficially
owned by each such entity or individual, (b) with respect to which the VIEX
Parties have (i) any direct or indirect rights or options to acquire or (ii) any
economic exposure through any derivative securities or contracts or instruments
in any way related to the price of such securities, or (c) with respect to which
any VIEX Party has hedged its position by selling covered call options. This
ownership information provided to Arlo will be kept strictly confidential unless
required to be disclosed pursuant to applicable laws and regulations, any
subpoena, legal process or other legal requirement or in connection with any
litigation or similar proceedings in connection with this Agreement.

7. Representations and Warranties of Arlo. Arlo represents and warrants to the
VIEX Parties that (a) Arlo has the corporate power and authority to execute this
Agreement and to bind it thereto, (b) this Agreement has been duly and validly
authorized, executed and delivered by Arlo, constitutes a valid and binding
obligation and agreement of Arlo, and is enforceable against Arlo in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights and remedies of creditors and
subject to general equity principles, and (c) the execution, delivery and
performance of this Agreement by Arlo does not and will not violate or conflict
with (i) any law, rule, regulation, order, judgment or decree applicable to it,
or

 

8



--------------------------------------------------------------------------------

(ii) result in any breach or violation of or constitute a default (or an event
which with notice or lapse of time or both could become a default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any
organizational document, or any material agreement, contract, commitment,
understanding or arrangement to which Arlo is a party or by which it is bound.

8. Representations and Warranties of the VIEX Parties. Each VIEX Party jointly
and severally represents and warrants to Arlo that (a) this Agreement has been
duly and validly authorized, executed and delivered by such VIEX Party, and
constitutes a valid and binding obligation and agreement of such VIEX Party,
enforceable against such VIEX Party in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights and remedies of creditors and subject to general equity
principles, (b) such VIEX Party has the power and authority to execute this
Agreement and any other documents or agreements entered into in connection with
this Agreement on behalf of itself and the applicable VIEX Party associated with
that signatory’s name, and to bind such VIEX Party to the terms hereof and
thereof, (c) the execution, delivery and performance of this Agreement by such
VIEX Party does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to it, or (ii) result in any
breach or violation of or constitute a default (or an event which with notice or
lapse of time or both could become a default) under or pursuant to, or result in
the loss of a material benefit under, or give any right of termination,
amendment, acceleration or cancellation of, any organizational document,
agreement, contract, commitment, understanding or arrangement to which such
member is a party or by which it is bound, and (d) the VIEX Parties do not
consider the New Director to be a stockholder designee or stockholder
representative of any VIEX Party. The VIEX Parties have not entered into, nor
will enter into during the Standstill Period, any contract, agreement,
arrangement, commitment or understanding (whether written or oral) between any
VIEX Party or any of its Affiliates, on the one hand, and the New Director, on
the other hand, relating to ownership of Company securities or her service as a
director of the Company.

9. SEC Filings.

(a) On the Effective Date, the Company will issue a press release in the form
attached as Exhibit A (the “Press Release”). Neither Company nor the VIEX
Parties will make any public statements with respect to the matters covered by
this Agreement (including in the Schedule 13D or in any other filing with the
SEC, any other regulatory or governmental agency, any stock exchange or in any
materials that would reasonably be expected to be filed with the SEC) that are
inconsistent with, or otherwise contrary to, the statements in the Press
Release.

(b) No later than two (2) business days following the Effective Date, Arlo shall
file with the SEC a Current Report on Form 8-K reporting its entry into this
Agreement and appending this Agreement as an exhibit thereto (the “Form 8-K”).
The Form 8-K shall be consistent with the terms of this Agreement and the Press
Release. Arlo shall provide the VIEX Parties with a reasonable opportunity to
review and comment on the Form 8-K prior to the filing with the SEC and consider
in good faith any comments of the VIEX Parties.

 

9



--------------------------------------------------------------------------------

(c) No later than two (2) business days following the Effective Date, the VIEX
Parties shall file with the SEC an amendment to its Schedule 13D, dated
February 21, 2019 (as amended on March 25, 2019), in compliance with Section 13
of the Exchange Act reporting their entry into this Agreement and appending this
Agreement as an exhibit thereto or incorporating this Agreement by reference to
Arlo’s Current Report on Form 8-K referred to in Section 9(a) hereof (the
“Schedule 13D Amendment”). The Schedule 13D Amendment shall be consistent with
the terms of this Agreement and the Press Release. The VIEX Parties shall
provide Arlo with a reasonable opportunity to review and comment on the Schedule
13D Amendment prior to it being filed with the SEC and consider in good faith
any comments of Arlo.

10. Term; Termination. This Agreement shall remain in effect until 5:00 p.m.,
Eastern time, on the date that is 30 days prior to the deadline for the
submission of stockholder nominations of directors and business proposals for
the Company’s 2020 Annual Meeting of Stockholders as set forth in the Bylaws as
in effect on the date of this Agreement, provided, however, that either the VIEX
Parties or Arlo may terminate this Agreement if and when Arlo, in the case of
the VIEX Parties’ termination, or any of the VIEX Parties, in the case of Arlo’s
termination, commits a material breach of this Agreement that is not cured
within five (5) days after such breaching Party’s receipt of written notice
thereof from the Party seeking termination, or if impossible to cure within five
(5) days, which the breaching Party has not taken any substantive action to
correct within five (5) days of the breaching Party’s receipt of written notice
from the terminating Party; and, provided, further that if the Appointment Date
has not occurred by the date that is five (5) business days after the date
hereof, the VIEX Parties shall have the right following such later date to
terminate this Agreement immediately upon written notice to the Company (the
effective date of termination, the “Termination Date”). Termination of this
Agreement shall not relieve any Party from its responsibilities in respect of
any breach of this Agreement prior to such termination.

11. Expenses. Each Party shall be responsible for its own fees and expenses
incurred in connection with the negotiation, execution and effectuation of this
Agreement and the transactions contemplated hereby; provided, however, that
within five business days of the receipt of reasonable documentation, Arlo shall
reimburse the VIEX Parties for their reasonable, documented out-of-pocket fees
and expenses, including such fees and expenses of counsel for the VIEX Parties,
incurred in connection with the 2019 Annual Meeting and the negotiation and
execution of this Agreement, up to $55,000 in the aggregate.

12. No Other Discussions or Arrangements. The VIEX Parties represent and warrant
that, as of the Effective Date, except as specifically disclosed on the Schedule
13D dated February 21, 2019 (as amended on March 25, 2019), or as disclosed to
Arlo in writing prior to the Effective Date, (a) the VIEX Parties do not own, of
record or beneficially, any voting securities of Arlo or any securities
convertible into, or exchangeable or exercisable for, any voting securities of
Arlo and (b) the VIEX Parties have not entered into, directly or indirectly, any
agreements or understandings with any person (other than their own
Representatives) with respect to any potential transaction involving Arlo or the
voting or disposition of any securities of Arlo.

13. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware without
giving effect to any choice or conflict of law provision or rule that would
cause the application of laws of any jurisdiction

 

10



--------------------------------------------------------------------------------

other than those of the State of Delaware. Each Party agrees that it shall bring
any suit, action or other proceeding in respect of any claim arising out of or
related to this Agreement (each, an “Action”) exclusively in (a) the Delaware
Court of Chancery, (b) in the event (but only in the event) that such court does
not have subject matter jurisdiction over such Action, the United States
District Court for the District of Delaware or (c) in the event (but only in the
event) such courts identified in clauses (a) and (b) do not have subject matter
jurisdiction over such Action, any other Delaware state court (collectively, the
“Chosen Courts”), and, solely in connection with an Action, (i) irrevocably
submits to the exclusive jurisdiction of the Chosen Courts, (ii) irrevocably
submits to the exclusive venue of any such Action in the Chosen Courts and
waives any objection to laying venue in any such Action in the Chosen Courts,
(iii) waives any objection that the Chosen Courts are an inconvenient forum or
do not have jurisdiction over any Party hereto and (iv) agrees that service of
process upon such Party in any such Action shall be effective if notice is given
in accordance with Section 17 of this Agreement. Each Party agrees that a final
judgment in any Action brought in the Chosen Courts shall be conclusive and
binding upon each of the Parties and may be enforced in any other courts, the
jurisdiction of which each of the Parties is or may be subject, by suit upon
such judgment.

14. Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HERETO HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER
IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS
OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 14.

15. Specific Performance. Each of the Parties acknowledges and agrees that
irreparable injury to the other Parties would occur in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or are otherwise breached and that such injury would not be adequately
compensable by the remedies available at law (including the payment of money
damages). It is accordingly agreed that each of the Parties (the “Moving Party”)
shall be entitled to specific enforcement of, and injunctive or other equitable
relief as a remedy for any such breach or to prevent any violation or threatened
violation of, the terms hereof, and the other Parties will not take action,
directly or indirectly, in opposition to the Moving Party seeking such relief on
the grounds that any other remedy or relief is available at law or in equity.
The Parties further agree to waive any requirement for the security or posting
of any bond in connection with any such relief. The remedies available pursuant
to this Section 15 shall not be deemed to be the exclusive remedies for a breach
of this Agreement but shall be in addition to all other remedies available at
law or equity.

 

11



--------------------------------------------------------------------------------

16. Certain Definitions. As used in this Agreement:

(a) “Affiliate” shall mean any “Affiliate” as defined in Rule 12b-2 promulgated
by the SEC under the Exchange Act, including, for the avoidance of doubt,
persons who become Affiliates subsequent to the Effective Date;

(b) “Associate” shall mean any “Associate” as defined in Rule 12b-2 promulgated
by the SEC under the Exchange Act, including, for the avoidance of doubt,
persons who become Associates subsequent to the Effective Date;

(c) “beneficial owner”, “beneficial ownership” and “beneficially own” shall have
the same meanings as set forth in Rule 13d-3 promulgated by the SEC under the
Exchange Act;

(d) “business day” shall mean any day other than a Saturday, Sunday or day on
which the commercial banks in the State of New York are authorized or obligated
to be closed by applicable law;

(e) a “Change of Control” transaction shall be deemed to have taken place if
(i) any person is or becomes a beneficial owner, directly or indirectly, of
securities of Arlo representing more than fifty percent (50%) of the equity
interests and voting power of Arlo’s then outstanding equity securities,
(ii) Arlo enters into a merger or a stock-for-stock transaction whereby
immediately after the consummation of the transaction Arlo’s stockholders retain
less than fifty percent (50%) of the equity interests and voting power of the
surviving entity’s then outstanding equity securities or (iii) Arlo sells all or
substantially all of its assets;

(f) “Extraordinary Transaction” shall mean any equity tender offer, equity
exchange offer, merger, acquisition, business combination, or other transaction
with a Third Party that, in each case, would result in a Change of Control of
Arlo, liquidation, dissolution, restructuring, equity issuance greater than 20%
of the Company’s then outstanding capital stock, distribution, spin-off,
material joint venture or other extraordinary transaction involving a majority
of its equity securities or a majority of its assets, in one or a series of
transactions and, for the avoidance of doubt, including any such transaction
with a Third Party that is submitted for a vote of Arlo’s stockholders;

(g) “person” or “persons” shall mean any individual, corporation (including
not-for-profit), general or limited partnership, limited liability company,
joint venture, estate, trust, association, organization or other entity of any
kind, structure or nature;

(h) “other Party” shall mean, with respect to Arlo, the VIEX Parties, and with
respect to the VIEX Parties, Arlo; and

(i) “Representative” shall mean a person’s Affiliates and Associates and its and
their respective directors, officers, employees, partners, members, managers,
consultants, legal or other advisors, agents and other representatives.

 

12



--------------------------------------------------------------------------------

17. Notices. All notices, requests, consents, claims, demands, waivers, and
other communications hereunder shall be in writing and shall be deemed to have
been given: (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or email (with
confirmation of transmission) if sent during normal business hours of Arlo, and
on the next business day if sent after normal business hours of Arlo; or (d) on
the third day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications must be sent to the
respective Parties at the addresses set forth in this Section 17 (or to such
other address that may be designated by a Party from time to time in accordance
with this Section 17).

If to Arlo, to its address at:

Arlo Technologies, Inc.

3030 Orchard Parkway

San Jose, California 95134

Attention: Brian Busse

With a copy (which shall not constitute notice) to:

Cooley LLP

4401 Eastgate Mall

San Diego, California 92121-1909

Attention: Thomas Coll

If to a VIEX Party, to the address at:

150 East 52nd Street, 3rd Floor

New York, New York 10022

Attention: Eric Singer

With a copy (which shall not constitute notice) to:

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, New York 10019

Attention: Steve Wolosky

  Elizabeth Gonzalez-Sussman

18. Entire Agreement. This Agreement constitutes the sole and entire agreement
of the Parties with respect to the subject matter contained herein, and
supersedes all prior and contemporaneous understandings, agreements,
representations, and warranties, both written and oral, with respect to such
subject matter. This Agreement may only be amended, modified, or supplemented by
an agreement in writing signed by each Party.

 

13



--------------------------------------------------------------------------------

19. Severability. If any term or provision of this Agreement is invalid,
illegal, or unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.

20. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
email, or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

21. Assignment. No Party may assign any of its rights or delegate any of its
obligations hereunder without the prior written consent of the other Parties.
Any purported assignment or delegation in violation of this Section 21 shall be
null and void. No assignment or delegation shall relieve the assigning or
delegating Party of any of its obligations hereunder. This Agreement is for the
sole benefit of the Parties and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

22. Waivers. No waiver by any Party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the Party so
waiving. No waiver by any Party shall operate or be construed as a waiver in
respect of any failure, breach, or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power, or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power, or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power, or privilege.

[Remainder of Page Intentionally Left Blank]

 

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the Effective Date.

 

ARLO: ARLO TECHNOLOGIES, INC. By:  

/s/ Matthew McRae

Name:   Matthew McRae Title:   Chief Executive Officer

Signature Page to

Cooperation Agreement



--------------------------------------------------------------------------------

VIEX PARTIES: VIEX OPPORTUNITIES FUND, LP – SERIES ONE By:   VIEX GP, LLC  
General Partner By:  

/s/ Eric Singer

Name:   Eric Singer Title:   Managing Member VIEX GP, LLC By:  

/s/ Eric Singer

Name:   Eric Singer Title:   Managing Member VIEX SPECIAL OPPORTUNITIES FUND II,
LP By:   VIEX Special Opportunities GP II, LLC   General Partner By:  

/s/ Eric Singer

Name:   Eric Singer Title:   Managing Member VIEX SPECIAL OPPORTUNITIES GP II,
LLC By:  

/s/ Eric Singer

Name:   Eric Singer Title:   Managing Member

Signature Page to

Cooperation Agreement



--------------------------------------------------------------------------------

VIEX SPECIAL OPPORTUNITIES FUND III, LP By:   VIEX Special Opportunities GP III,
LLC   General Partner By:  

/s/ Eric Singer

Name:   Eric Singer Title:   Managing Member VIEX SPECIAL OPPORTUNITIES GP III,
LLC By:  

/s/ Eric Singer

Name:   Eric Singer Title:   Managing Member VIEX CAPITAL ADVISORS, LLC By:  

/s/ Eric Singer

Name:   Eric Singer Title:   Managing Member ERIC SINGER

/s/ Eric Singer



--------------------------------------------------------------------------------

Exhibit A

Press Release



--------------------------------------------------------------------------------

NEWS RELEASE

Arlo Technologies Reaches Cooperation Agreement with VIEX Capital Advisors

Engages Deutsche Bank in Connection with Strategic Review

SAN JOSE, California—April 30, 2019 - Arlo Technologies, Inc. (NYSE: ARLO), the
#1 internet connected camera brand in the U.S.,1 today announced that it has
entered into a cooperation agreement with VIEX Capital Advisors, LLC and certain
of its affiliates (collectively, “VIEX”), which owns approximately 9.7% of the
outstanding shares of Arlo’s common stock.

Under the terms of the cooperation agreement, Arlo has agreed to increase the
size of its board of directors from six to seven and to appoint an independent
director recommended by VIEX to fill the vacancy created as a result of such
expansion. The new director will be appointed as a Class II director, with a
term expiring at Arlo’s 2020 annual meeting of stockholders, within the next
five business days.

The Arlo board of directors has also approved commencing a comprehensive
strategic review, with the purpose of evaluating a wide range of strategic
alternatives available to Arlo to optimize the value of Arlo and to improve
returns to its stockholders. The Board has engaged Deutsche Bank Securities Inc.
in connection with the strategic review. The cooperation agreement provides
that, as part of the strategic review, Arlo will form a special committee of the
board which will include the new director and oversee the review process. The
board has also agreed to reduce its compensation in order to better align with
stockholders.

Matthew McRae, Chief Executive Officer of Arlo, stated, “The board is laser
focused on improving Arlo’s business and maximizing value for all shareholders.
This announcement and settlement agreement demonstrate our commitment to that
focus. We look forward to working with our new director whose skills compliment
the current board as we focus on our dual path of executing against our
operational objectives and pursuing strategic alternatives. We appreciate the
constructive dialogue we have had with VIEX and are pleased to have reached this
agreement with them.”

Eric Singer, the Founder and Managing Member of VIEX, said “This settlement and
the board’s actions show alignment with shareholders, and the establishment of a
strategic committee in conjunction with a banker is an important step to
maximize shareholder value. We were pleased to have reached this agreement today
that aligns with stockholders and explores all options to maximize value.”

 

1 

The NPD Group, Inc., U.S. Retail Tracking Service, Security & Monitoring, Camera
Technology: Decentralized IP Camera and Centralized IP Camera, based on Dollars,
Jan 2018-Dec 2018



--------------------------------------------------------------------------------

Under the terms of the cooperation agreement, VIEX has agreed, among other
things, to customary standstill provisions and to vote its shares in support of
the election of Arlo’s director candidates at the 2019 annual meeting of
stockholders, subject to certain exceptions.

The board has not set a timetable for the conclusion of its review of strategic
alternatives. Arlo does not intend to comment further on the strategic review
process unless and until the board has approved a specific course of action or
Arlo has otherwise determined that further disclosure is appropriate or required
by law. There can be no assurance on the outcome or results of the review of
strategic alternatives.

The complete agreement between Arlo and VIEX will be filed as an exhibit to a
Current Report on Form 8-K with the Securities and Exchange Commission.

About Arlo Technologies, Inc.

Arlo is the award-winning, industry leader that is transforming the way people
experience the connected lifestyle. Arlo’s deep expertise in product design,
wireless connectivity, cloud infrastructure and cutting-edge AI capabilities
focuses on delivering a seamless, smart home experience for Arlo users that is
easy to setup and interact with every day. The company’s cloud-based platform
provides users with visibility, insight and a powerful means to help protect and
connect in real-time with the people and things that matter most, from any
location with a Wi-Fi or a cellular connection. To date, Arlo has launched
several categories of award-winning smart connected devices, including wire-free
smart Wi-Fi and LTE-enabled cameras, advanced baby monitors and smart security
lights.

Arlo Technologies, Inc., Arlo and the Arlo logo are trademarks and/or registered
trademarks of Arlo Technologies, Inc. and/or certain of its affiliates in the
United States and/or other countries. Other brand and product names are for
identification purposes only and may be trademarks or registered trademarks of
their respective holder(s). The information contained herein is subject to
change without notice. Arlo shall not be liable for technical or editorial
errors or omissions contained herein. All rights reserved.

Safe Harbor

This press release contains forward-looking statements within the meaning of the
U.S. Private Securities Litigation Reform Act of 1995. The words “anticipate,”
“expect,” “believe,” “will,” “may,” “should,” “estimate,” “project,” “outlook,”
“forecast” or other similar words are used to identify such forward-looking
statements. However, the absence of these words does not mean that the
statements are not forward-looking. The forward-looking statements represent
Arlo Technologies, Inc.’s expectations or beliefs concerning future events based
on information available at the time such statements were made and include
statements regarding the appointment of a new director and the outcome of a
strategic review process. These statements are based on management’s current
expectations and are subject to certain risks and uncertainties, including the
following: future demand for the Company’s products may be lower than
anticipated; consumers may choose not to adopt the Company’s new product
offerings or adopt competing products; and product performance may be adversely
affected by real world operating conditions. Further, certain forward-looking
statements are based on assumptions as to future



--------------------------------------------------------------------------------

events that may not prove to be accurate. Therefore, actual outcomes and results
may differ materially from what is expressed or forecast in such forward-looking
statements. Further information on potential risk factors that could affect Arlo
and its business are detailed in the Company’s periodic filings with the
Securities and Exchange Commission, including, but not limited to, those risk
factors described in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2018. Given these circumstances, you should not place undue
reliance on these forward-looking statements. Arlo undertakes no obligation to
release publicly any revisions to any forward-looking statements contained
herein to reflect events or circumstances after the date hereof or to reflect
the occurrence of unanticipated events.

 

Contacts   

Media Relations:

 

press@arlo.com

949-438-1088

  

Investors:

 

Arlo Investor Relations

Erik Bylin, 510-315-1004

investors@arlo.com

Source: Arlo-F